PLATT, District Judge.
The importations involved herein consist of cherries or other fruits in maraschino. They were assessed by the collector at 1 cent per pound and 35 per cent, ad valorem under the provisions of paragraph 263 of the tariff act of 1897, and are claimed by the importers to be properly dutiable, first, at 2 cents per pound under paragraph 262 of said act, or, secondly, at 20 per cent, ad valorem under section 6 of said act. (Act July 24, 1897, c. 11, § 1, Schedule G, pars. 262, 263, 30 Stat. 171 [U. S. Comp. St. 1901, p.' 1651]). The Board of General Appraisers sustained the classification of the collector, from which decision the importers have appealed. Further testimony has been taken in this court since the decision of the Board was rendered.
In accordance with my understanding of the reasoning adopted by the Circuit Court of Appeals in Causse Mfg. Co. v. United States, 151 Fed. 4, 80 C. C. A. 461, I am constrained to hold that the articles in question cannot he classified under paragraph 263 as “fruits preserved in sugar, molasses, spirits, or in their own juices,” but fall rather under the provision in paragraph 262 for “edible fruits * * * prepared in any manner, not specially provided for.”
The decision of the Board of General Appraisers is reversed.